DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/18/2022 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues that Layne does not teach carrier structures. A carrier structure is interpreted as an assembly being able to hold items, wherein Layne teaches “the outfeed end of each indexing conveyor 26a-26f nominally lies adjacent only one row of bins 32. If any article on the farthest downstream indexing conveyor 26a-26f belongs in one of those bins (which may be known using either on the spot detection (manual or automatic) or controls), then the corresponding indexing conveyor actuates such that the article transfers to the desired bin. The next-in-line article then advances as described above until the sensor associated with the furthest downstream segment (segment 28a in the example) detects the article. If that article belongs in the same bin as the preceding one (such as if both are going to a common destination or otherwise share a common characteristic), then it too transfers” C8 L1-10. The claim language only states “a carrier structure that is designed to carry a unit of goods” the language does not state the unit of goods are conveyed in the carrier structure (or that the carrier structure moves; further in the claim it only states “in relation” therefore it is not clearly depicted to movements of the carrier structure (lines 11-15). Applicant then argues that Layne does not teach first lifting device, but Layne teaches and shows in Fig 9 “An alternative means for transferring articles between the .
For the foregoing reasons, the claims stand rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-3,5-17, and 21-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Layne U.S. Patent No. 8,479,912.
Claim 1, Layne teaches a conveying module (10) for horizontally conveying units of goods, comprising: a basic structure for storing the conveying module 10 on a base Fig. 4; a first conveying device (12) that is designed to convey a unit of goods in a first conveying direction (A,D) in the a horizontal; a second conveying device (14) that is designed to convey a unit of goods in a second conveying direction (B) in the horizontal, wherein the second conveying direction is substantially perpendicular to the first 
Claim 2, Layne teaches an electronic control device that is designed to control the operation of the first and of the second conveying device (12,14) and of the first and second lifting device 36 C7 L30-50.
Claim 3, Layne teaches the control device of the conveying module (10) is designed to exchange data with control devices of adjacent conveying modules 10 to synchronize the operation of the conveying devices 12,14 of the adjacent conveying modules 10 C7 L30-50.
Claim 5, Layne teaches the first conveying device (12) defines a first resting plane, the second conveying device (14) defines a second resting plane, and the carrier structure (32) defines a third resting plane, wherein in the upper position of the first conveying device or of the second conveying device 12,14, the first resting plane or the second resting plane is arranged above the third resting plane, and wherein a unit of goods at 
Claim 6, Layne teaches the first lifting device 36 moves the first conveying device (12) translationally between the lower position and the upper position during lifting or lowering; and/or wherein the second lifting device 22 moves the second conveying device (14) translationally between the lower position and the upper position during lifting or lowering C8 L10-30.
Claim 7, Layne teaches the first lifting device 36 rotates the first conveying device (12) between the lower position and the upper position during lifting or lowering; and/or wherein the second lifting device 22 rotates the second conveying device (14) between the lower position and the upper position during lifting or lowering.
Claim 8, Layne teaches a third lifting device 30, which is designed to raise and/or lower the carrier structure 32 in the vertical (z) in relation to the base structure (of 10) between a lower position and an upper position C10-40.
Claim 9. The conveying module according to claim 1, having sensor devices (20) for detecting the passage of a unit of goods during a conveying procedure, and/or sensor devices (20) for determining the alignment of a unit of goods located on the conveying module (10), and/or sensor devices (20) for reading an identification element, for example an RFID or an optical code, of a unit of goods that is located on the conveying module C5 L40-55.
Claim 10, Layne teaches means for weighing a unit of goods that is located on the conveying module C7 L30-50.

Claim 12, Layne teaches the conveying module 10 has one or a plurality of guiding members 18, which are designed to spatially limit in a certain direction movements in the horizontal plane of units of goods arranged on and/or conveyed by the conveying module C5 L1-10.
Claim 13, Layne teaches the at least one guiding member comprises a guide wheel rotatable about the vertical C5 L1-10.
Claim 14, Layne teaches the at least one guiding member comprises a guide rail or a guide sheet that is arranged parallel to an outer side of the conveying module 10 C5 L1-10.
Claim 15, Layne teaches the at least one guiding member is movable between a first position and a second position, and wherein the at least one guiding member is operative in the first position and can spatially limit in a certain direction movements in the horizontal plane of units of goods arranged on and/or conveyed by the conveying module, and the at least one guiding member is non-operative in the second position and cannot spatially limit a horizontal movement of a unit of goods C5 L1-10.
Claim 16, Layne teaches the first conveying device (12) and/or the second conveying device (14) is/are a belt conveyor or a roller conveyor Fig. 2.
Claim 17, Layne teaches the first conveying device (12) and/or the second conveying device (14) is a belt conveyor in which the conveying belts rest on roller arrangements and/or anti-friction bearings Fig. 2.

Claim 22, Layne teaches the conveying modules are arranged in one or a plurality of rectangular grids on which units of goods can be shifted in the two conveying directions (x, y) Fig. 1.
Claim 23, Layne teaches the conveying modules are arranged in a plurality of rectangular grids on which units of goods can be shifted in the two conveying directions (x, y), wherein the various rectangular grids are arranged on one or on a plurality of planes (of 12, 14,16), and are operatively connected to one another via conveying devices, for example conveying modules or lifting devices (22,30,36)
Claim 24, Layne teaches a plurality of transport platforms (12,14,16) are arranged on the conveying modules, on which units of goods can be supported and can conveyed in the installation together with the transport platform 12,14,16.
Claim 25, Layne teaches the control device of the installation (10) comprises at least one control unit, which is designed to control the conveying modules Fig. 1 and a planning unit, which is designed to determine conveying procedures and to transmit corresponding conveying instructions to the at least one control unit C8 L1-20.
Claim 26, Layne teaches the control device (100) of the installation (10, 90) is designed to perform a method according to claim 21 C8 L1-20.
Claim 27, Layne teaches a method for controlling an installation (10) according to claim 21 for storing and/or commissioning units of goods Abstract, in which: units of goods are 
Claim 28, Layne teaches the units of goods removed from the installation or conveyed into a second grid field are made available for further use grouped according to certain commissioning orders C6 L10-40.
Claim 29, Layne teaches units of goods are distributed to a plurality of third grid fields Fig. 1 of conveying modules (of 10) from which they can be removed again at a later time and used for further steps C6 L10-40.
Claim 30, Layne teaches the units of goods are distributed over the third grid fields (of 12,14,16) in such a manner that the average time required until on average a unit of goods would be available for further use does not exceed a certain value C6 L40-55.
Claim 31, Layne teaches the method is performed with an installation (10) according to one of claims 21 to 26 C6 L10-55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Layne U.S. Patent No. 8,479,912 in view of Wielebski U.S. Patent Application No. 2002/0010527.
Claim 4, Layne does not teach as Wielebski teaches the control device of the conveying module (10) has a network interface to a local data network, for example an Ethernet interface or a WLAN interface Abstract. It would be obvious to one of ordinary skill to use the controller of Wielebski into the invention of Layne for additional control.
Claims 18-20 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Layne U.S. Patent No. 8,479,912 in view of Campbell, III U.S. Patent No. 7,588,139.
Claim 18, Layne does not teach as Campbell, III teaches the first conveying device (102) and/or the second conveying device (104) is a belt conveyor comprising two or a plurality of conveying belts (of 102,104), particularly two or a plurality of parallel conveying belts (of 102,104) Fig. 1. It would be obvious to one or ordinary skill to use the configuration of Campbell, III into the invention of Layne for additional control.  
Claim 19, Layne does not teach as Campbell, III teaches the two or a plurality of conveying belts (102,104) can run at different speeds C5 L40-55. It would be obvious to 
Claim 20, Layne does not teach as Campbell, III teaches the two or a plurality of conveying belts (of 102,104) are separately controllable by a control device (80) of the conveying module C5 L40-55. It would be obvious to one or ordinary skill to use the configuration of Campbell, III into the invention of Layne for additional control.  
Claim 32, Layne does not teach as Campbell, III teaches the alignment of a unit of goods in relation to the horizontal conveying directions (x, y) of the conveying module is determined (of 102,104); the aforementioned unit of goods is at least partially supported, on two or a plurality of conveying belts (of 102,104) of the conveying module; and the aforementioned conveying belts are controlled in such a manner that the combined movement of the conveying belts causes a rotational movement of the unit of goods about the vertical (z) due to the static and/or sliding frictional contact of the conveying belts with the aforementioned unit of goods C5 L40-55. It would be obvious to one or ordinary skill to use the configuration of Campbell, III into the invention of Layne for additional control.  
Claim 33, Layne does not teach as Campbell, III teaches the rotational movement of the unit of goods (111) about the vertical (z) is performed simultaneously with a translational movement of the unit of goods during conveying in a conveying direction (x, y) C5 L40-55. It would be obvious to one or ordinary skill to use the configuration of Campbell, III into the invention of Layne for additional control.  
Claim 34, Layne does not teach as Campbell, III teaches an actual rotational movement and/or translational movement of the unit of goods (111) is determined, and the .  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS